EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Heslin on 1/14/2021.
The application has been amended as follows: 
Claim 1, lines 2-3, insert --(a) selecting a patient suffering from dry eye;-- between “said method comprising:” and “(a) positioning a vibratory surface”.
Claim 1, line 3, replace “(a)” with --(b)--.
Claim 1, line 6, replace “(b)” with --(c)--.
Claim 30, lines 2-3, insert --(a) selecting a patient suffering from dry eye;-- between “said method comprising:” and “(a) positioning a vibratory surface”.
Claim 30, line 3, replace “(a)” with --(b)--.
Claim 30, line 6, replace “(b)” with --(c)--.
Claim 31, lines 2-3, insert --(a) selecting a patient suffering from dry eye;-- between “said method comprising:” and “(a) positioning a vibratory surface”.
Claim 31, line 3, replace “(a)” with --(b)--.
Claim 31, line 6, replace “(b)” with --(c)--.

Terminal Disclaimer
The terminal disclaimer filed on 1/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,842,710 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art of the record, Harper (2019/0151604) discloses a method for providing vibratory stimulation to a patient for stimulation nerves to treat disorders (para [0006]), said method comprising: (b) positioning a vibratory surface at a location on the patient’s face immediately lateral to a patient’s nares (as shown in figs 24a-b, the vibratory device is positioned immediately lateral to a patient’s nares) (para [0097]); and (c) vibrating the vibratory surface at a frequency and a displacement selected to stimulate the V1 and V2 territory of a trigeminal nerve (para [0097]) and Shalev et al (2004/0220644) teaches a method for providing mechanical stimulation to a nerve (stimulation can be electrical, magnetic, electromagnetic, chemical, and/or mechanical stimulation) (para [0004]), for activating the sphenopalatine ganglion (SPG) system of a patient, wherein the stimulation can be provided at a maxillary branch (V2) of the trigeminal nerve that directly contacts the SPG (para [0068]), wherein lacrimation occurs as an indication of SPG stimulation (para [0345]).  However, neither Harper nor Shalev, either alone or in combination, disclose selecting a patient suffering from dry eye and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785